NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             MARK RICHARD PRASCH,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
             ______________________

                      2012-3185
                ______________________

    Appeal from the Merit Systems Protection Board in
No. AT0845110223-I-1.
                ______________________

              Decided: February 11, 2013
               ______________________

       MARK RICHARD PRASCH, of Goose Creek, South Car-
olina, pro se.

       GREGG PARIS YATES, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Principal Depu-
ty Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and SCOTT D. AUSTIN, Assistant Director.
                  ______________________
2                                     MARK PRASCH   v. OPM


    Before NEWMAN, BRYSON, and MOORE, Circuit Judges.
PER CURIAM.
                        DECISION
      Mark Richard Prasch seeks review of a decision of
the Merit Systems Protection Board affirming a decision
by the Office of Personnel Management (“OPM”) that he
had received an overpayment of annuity benefits and was
not entitled to a waiver of OPM’s right to recover that
overpayment. We affirm.
                      BACKGROUND
       Mr. Prasch worked as a mail carrier for the United
States Postal Service until suffering a work-related back
injury. The injury was compensable under the Federal
Employees’ Compensation Act (“FECA”), and he began
receiving benefits from the Office of Workers’ Compensa-
tion Programs (“OWCP”) in December 2007. Those pay-
ments continued until October 2008. In February 2008,
Mr. Prasch applied to OPM for disability retirement.
OPM approved his application in July and promptly
deposited $14,640.27 into his checking account, which
represented retroactive retirement annuity payments
from December 2007 through the approval of his applica-
tion. Over the next three months, until October 2008,
OPM paid him another $5,869.60 in retirement annuity
benefits.
       OPM later determined that Mr. Prasch had re-
ceived FECA disability benefits from OWCP during the
same period that OPM was paying him retirement annui-
ty benefits. Because governing statutes prohibit the
receipt of dual benefits, OPM adjusted the commencement
date of Mr. Prasch’s retirement annuity and computed an
overpayment of $14,703.62. In October 2009, OPM sent
 MARK PRASCH   v. OPM                                   3
Mr. Prasch notice of the overpayment and provided him
with a proposed repayment schedule.
        Mr. Prasch requested a waiver of the repayment
obligation, lower installments, or a compromise payment,
but he did not ask for reconsideration of OPM’s decisions
as to the existence of the overpayment or its amount. In
support of his request for a waiver, he stated that he had
been told that the payments were proper and that repay-
ment would “put an undue burden on [his] family finan-
cially.” He also offered $5,869.60 as a compromise
amount. In October 2010, OPM affirmed its initial deci-
sion, finding that Mr. Prasch should have known that he
could not receive dual benefits and rejecting his claim of
financial hardship and his offer of a compromise amount.
However, OPM reduced the amount of his monthly with-
holdings by extending the time for repayment.
       Mr. Prasch appealed to the Merit Systems Protec-
tion Board. He complained that the process had “taken so
long [his] financial situation ha[d] changed,” and he
requested reconsideration in light of his current financial
circumstances. In July 2011, an administrative judge
affirmed the agency’s decision. The administrative judge
noted that Mr. Prasch did not dispute the $14,703.62
overpayment. As to Mr. Prasch’s request for a waiver of
the repayment obligation, the administrative judge found
that Mr. Prasch had failed to show that he was entitled to
a waiver because he should have known that he was not
entitled to the lump-sum payment that he received.
Finally, the administrative judge examined the income
and expenses of Mr. Prasch’s family, including his wife
and three children, and found that he was not entitled to
an adjustment based on financial hardship.
       Mr. Prasch filed a petition for review with the full
Board, arguing again that his monthly bills had been
incorrectly computed and that the repayment placed a
financial burden on his family. The Board denied his
4                                       MARK PRASCH   v. OPM
petition in June 2012. The Board agreed that Mr. Prasch
was not entitled to a waiver of overpayment both because
he was not without fault and because recovery was not
against equity and good conscience. The Board also
rejected Mr. Prasch’s request for an adjustment to the
repayment schedule.
                        DISCUSSION
      Because recovery of annuity benefits “may not be
made from an individual when, in the judgment of Office
of Personnel Management, the individual is without fault
and recovery would be against equity and good con-
science,” 5 U.S.C. § 8346(b), we have frequently recog-
nized that “OPM has discretion to determine whether to
waive recovery of overpayments,” Grabis v. Office of Pers.
Mgmt., 424 F.3d 1265, 1270-71 (Fed. Cir. 2005).
       In this court, Mr. Prasch does not take issue with
the fact of his overpayment nor does he contend that the
Board applied the wrong law in reviewing OPM’s discre-
tionary decision regarding his waiver request. Rather, he
argues that “the process has taken so long” that his
“financial situation has changed.” He explains that he is
“going through a divorce and [cannot] afford at this time
to meet [his] monthly expenses.” He therefore requests
that this court “relieve [him] of the debt to OPM.” OPM
responds that “[i]f Mr. Prasch has specific information
that his income or expenses have changed to such a
degree as to require a change in the recovery schedule, a
compromise, or a possible waiver, he must submit such a
claim to OPM in a separate proceeding.” It contends that
“[t]he agency, and not this Court, is in the best position to
receive detailed new evidence to support Mr. Prasch’s
changed financial circumstances.”
        We agree with OPM. We are charged with review
of the record before the Board, 5 U.S.C. § 7703(c), and the
facts relating to the alleged change in Mr. Prasch’s finan-
cial situation were not before the Board. The administra-
 MARK PRASCH   v. OPM                                         5
tive judge’s careful review of Mr. Prasch’s income and
expenses addressed the finances of a married couple with
three children. Mr. Prasch has represented to this court,
however, that his “financial situation has drastically
changed,” and he has submitted, for example, documenta-
tion concerning his child support payments. Although
OPM typically accounts for such expenses in considering
waiver and financial hardship, 5 C.F.R. § 845.305, this
court is not the proper forum for doing so in the first
instance.
         OPM is authorized to reconsider whether to waive
or adjust recovery of overpayments due to changes in a
debtor’s financial circumstances. Section I.D.12 of OPM’s
Policy Guidelines on the Disposition of Overpayments
under the Civil Service Retirement System and the Federal
Employees’ Retirement System explains that agency policy
“is not to reopen a closed waiver case” but that “[i]f a
debtor’s financial circumstances have changed so drasti-
cally that the set rate of collection now imposes a severe
financial hardship, consideration should be given to one of
the following: lowering the installments . . . , compromise
. . . , suspension . . . , or write-off . . . .” That guidance is
consistent with OPM’s argument to this court. Mr.
Prasch’s claim that his financial circumstances have
changed since the time of the Board’s decision is not a
basis for overturning that decision. His new arguments
and evidence should be first presented to OPM.
       No costs.
                         AFFIRMED